Citation Nr: 0317421	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-02 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1952 to 
January 1954.  

The appellant is the veteran's widow.  The veteran died on 
January [redacted]
, 2001.  The cause of death was listed as 
respiratory failure due to amyotrophic lateral sclerosis 
(ALS).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2001, 
a statement of the case was issued in November 2001, and a 
substantive appeal was received in February 2002.  The 
appellant testified at a travel Board hearing at the RO in 
December 2002.

It appears that the appellant has raised a claim of 
entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318.  As this issue has not been adjudicated 
specifically, the Board refers such matter to the RO for 
initial adjudication.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

Pursuant to the appellant's December 2002 hearing before the 
undersigned, it seems that certain relevant medical records 
might not be of record and must, therefore, be obtained.  In 
addition, although she was sent a letter outlining the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), she was not afforded sufficient time in which to 
respond.

In order to cure any procedural defects, and in order to 
ensure that VA makes sufficient effort to obtain all relevant 
medical records, this case is remanded for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159.  The RO must also 
send the appellant a letter outlining the 
above provisions and afford her sufficient 
time in which to respond.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should obtain VA medical 
records from the Tuscaloosa VA Medical 
Center (MC) dated in October 2000.  The RO 
should also obtain all of the veteran's 
medical records from the Atlanta VAMC.

4.  Next, the RO should seek a medical 
opinion regarding whether ALS was in any 
way related to service.  The examiner 
should be asked to review the claims file 
before rendering the opinion.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

6.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	Mark. J. Swiatek
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




